DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-13 under 35 U.S.C. 112b have been fully considered and some are persuasive. Some of the previous rejections have been withdrawn. 

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-13 are moot because the arguments do not apply to the new grounds of rejection from the references being applied in the current rejection.

Information Disclosure Statement
The IDS filed on 11/05/2021 has been considered.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
a specifying means for specifying a software resource,” “a presenting means for presenting the software resource”, “the specifying means”, and “a trial environment constructing means” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding either structure, material, or acts to the function described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure can be found in paragraph [0019] that discloses the use environment specifying unit 40, the trial environment constructing unit 50… and the operation screen controller 80 are realized by the CPU 201 executing a program, for example, in the computer 200.”  Additionally, paragraph [0043] discloses that the structure for “the operation screen controller” is related to the structure of “a presenting means for presenting the software resource.” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Objections
Claims 12 and 13 are objected to because of the following informalities: line 5 of claim 12 and lines 5-6 of claim 13 recite “the introduced hardware” but they should be changed to “the introduced hardware resource”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 8:
officially introduce the software resource provided as the trial version software resource. The recommended configuration is a candidate (provided candidate) of a combination of software resources recommended to be introduced (provided) in the user environment” and in paragraph [0044] “ to select and introduce a software resource to be officially introduced after trial use of the trial environment” The trial environment is not constructed based on the plurality of candidates because candidates are software resources that can be selected to be officially introduced in a user environment after the software resources have been tried in a trial environment. 

Claims 9 and 10 are dependent on claim 8 and fail to correct the deficiencies of claim 8, so they are rejected for the same reasons provided for claim 8. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 11 (line numbers refer to claim 1):
	Line 5 recites “software resources and hardware resources” and lines 5-7 recite “an introduced software resource and an introduced hardware resource that have already been introduced in a use environment of the user”. It is unclear what the relationships among software resources and hardware resources and an introduced software resource and an introduced hardware resource are (ie. Are software resources and hardware resources also already introduced in the user environment of the user? Is an introduced software resource and an introduced resource a subset of software resources and hardware resources? The specification recites in paragraph [0029] that “The dependency relationship among resources considered includes the dependency relationship between the trial version software resource to be newly introduced and the software resources or hardware resources which have already been introduced into the current user environment…The current user environment is obtained from the information held in the user environment information holding unit 10”). 

As per claim 8:
	Line 7 recites “software resources and hardware resources” and lines 8-9 recite “information on introduced software resources and introduced hardware resources that have already been introduced in a use environment of the user”. It is unclear if the information on introduced software resources and introduced hardware resources is about software resources and hardware resources in line 7 because it is unclear what the relationship between software resources and hardware resources and introduced software resources and introduced hardware 

Claims 2-7, 9-10, and 12-13 are dependent claims of 1 and 8 respectively. Therefore, they are rejected for the same reasons as claims 1 and 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raja (WO 2009/109925 A2) in view of Arima (JP2001331230A).
Raja was cited in a previous office action.
  	Claim mappings of Arima are made with a translation of JP2001331230A. 
As per claim 1, Raja teaches the invention substantially as claimed including an information processing apparatus (Fig. 1, 100) comprising:
a processor, configured to ([0001] lines 1-2 The present invention relates in general to tools and methods for installation and configuration of computer systems; [00033] line 5 A processor is taught because a computer has a processor.): 
specify a trial software resource that can be provided to a user as an environment, based on information on a dependency relationship between resources including software resources and hardware resources and information on an introduced software resource and an introduced hardware resource that have already been introduced in a use environment of the user (Fig. 1, 102, 104, 106; [00010] lines 2-3-- user customizable software deployment that is aware of the hardware and software dependencies; [00018] lines 1-4 Additionally, the application management agent provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies…Thus, the user is able to choose software applications from a prequalified list that have value to the user; [00034] lines 1-4 The analysis and imaging apparatus 102 analyses the hardware capabilities of the given computing system and images the storage device of the computing system with a selection of operating systems, software drivers and software applications that are both compatible with the hardware; [00036] lines 4-7 The application management agent 106 presents an interface to the user showing software packages that are compatible with the current hardware and software configuration (as an introduced software resource and an introduced hardware resource that have already been introduced in a use environment of the user). The interface allows the user to interactively select software applications to install; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating trial license (as trial software resource); Raja teaches an introduced software resource and an introduced hardware resource that have already been introduced in a use environment of the user because Raja recites the current hardware and software configuration and the word current means that the software and hardware have already been introduced. This is analogous to what is recited in paragraph [0029] of the specification of the instant application which discloses “software resources or hardware resources which have already been introduced into the current user environment”.); 
present the specified trial software resource ([00035] lines 3-4 The user installation system 104 presents an interface that allows the user to choose the target operating system, version, and language to install; [00042] lines 1-5 The user interface 202 may prompt the user for information regarding…the set of operating systems choices to include in the user installation system phase).

Raja fails to teach the environment is a trial environment; and construct the trial environment based on the specified trial software resource for the user to download.

However, Arima teaches a trial environment; and construct the trial environment based on the specified trial software resource for the user to download ([0008] lines 17-18 the environment control program is downloaded separately from the trial program; [0011]-[0012] The trial program data transmission unit 26 transmits each trial program data of each software to the user terminal 10 in response to a request from the user terminal 10. This may be compressed set the operating environment (environment settings) such as various initializations, the relationship between the data file and the program file, and the functions and versions of the operating system on which the program depends, and copy the necessary files. And update etc. In the present embodiment, the environment control program data transmission unit 27 transmits environment control program data for controlling the operating environment of the user terminal 10 to the user terminal according to the type of the trial program to be transmitted. The user can set the operating environment of the downloaded trial program by executing the environment control program data. This environment control program data may be a part of the installation program; [0031] line 4 selected trial software; [0039] lines 8-13 transmits the environment control program data to the user terminal according to the type of the trial program to be transmitted, the user executes the environment control program data to download the trial program. After that, the trial program can be actually used, and at this time, the trial period of the trial program and the operating environment can be set by the environment control program). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raja with the teachings of Arima because Arima’s teaching of constructing a trial environment based on the trial program allows for the proper operating system and configurations of the environment to be set according to the trial program so that a user can try a software program on the user’s own computer (see Arima, [0006] lines 1-3 PROBLEM TO BE SOLVED: To provide a software trial providing device which can improve the inconvenience of such a conventional example and can easily try the 
	
	
As per claim 2, Raja and Arima teach the information processing apparatus according to claim 1. Raja specifically teaches wherein the processor specifies a combination of software resources including the trial software resource that can be introduced together in one use environment based on the dependency relationship (Raja, [00033] line 5 programmable electronic device, such as a computing system; [00010] lines 2-3- user customizable software deployment that is aware of the hardware and software dependencies; [00034] lines 2-4 a selection of operating systems, software drivers and software applications that are both compatible with the hardware; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration; [00042] lines 1-5 The user interface 202 may prompt the user for information regarding …the set of operating systems (as combination of software resources) choices to include in the user installation system phase; [00044] lines 7-8 The user then selects a set of hardware compatible operating systems 308 to make available to the user; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration…The license database may encoder metadata on each license, trial license; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration). 
	
As per claim 3, Raja and Arima teach the information processing apparatus according to claim 2. Raja specifically teaches wherein the processor performs setting of the trial software resource in the specified combination of software resources, based on the dependency relationship (Raja, [00033] line 5 programmable electronic device, such as a computing system; [00043] lines 3-8 Once the selections of the set of operating systems, versions, languages, software applications and drivers have been made…The partitioner 204 then writes onto the storage device 220 a set of data regions 228-242. These data regions comprise…a plurality of operating systems; [00010] lines 2-3 -- user customizable software deployment that is aware of the hardware and software dependencies; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license).

As per claim 4, Raja and Arima teach the information processing apparatus according to claim 1. Raja specifically teaches wherein the processor is further configured to: receive a provision instruction of the environment (Raja, [00033] line 5 programmable electronic device, such as a computing system; [00050] line 3 interface for prompting the end user to select a choice of target operating system); and provide the trial software resource constituting the environment, based on the provision instruction and the dependency relationship (Raja, [00050] lines 3-8 interface for prompting the end user to select a choice of target operating system…the target OS is then installed 518 onto the target partition; [00018] lines 1-3 provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license). 
Additionally, Arima teaches instruction of the trial environment ([0007] lines 8-10 an environment control program data transmission unit that transmits environment control program data for controlling the operating environment of the user terminal according to the type of trial program to be transmitted to the user terminal); and provide the software resources constituting the trial environment ([0012] lines 1-4 To execute the program, set the operating environment (environment settings) such as various initializations, the relationship between the data file and the program file, and the functions and versions of the operating system on which the program depends, and copy the necessary files; [0039] lines 8-13 transmits the environment control 

As per claim 5, Raja and Arima teach the information processing apparatus according to claim 4, wherein the processor is further configured to. Arima specifically teaches change the setting of the introduced software resource and the introduced hardware resource in the use environment of the user ([0008] lines 15-16 The user sets the operating environment of the downloaded trial program by executing this environment control program data; [0012] lines 1-12 To execute the program, set the operating environment (environment settings) such as various initializations, the relationship between the data file and the program file, and the functions and versions of the operating system on which the program depends, and copy the necessary files; [0034] lines 9-12 an environment control program data transmission step (corresponding to a part of step A4) for transmitting environment control program data for setting the environment to the user terminal; [0021] line 1 The user terminal 10 is an information processing device such as a personal computer; Environment includes the software and hardware of a computer.).
Furthermore, Raja teaches based on a dependency relationship between the trial software resource and the introduced software resource and the introduced hardware resource in the use environment of the user (Raja, [00010] lines 2-3-- user customizable software deployment that is aware of the hardware and software dependencies; [00018] lines 1-4 Additionally, the application management agent provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies…Thus, the user is able to choose software applications from a prequalified list that have value to the user; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration).

As per claim 6, Raja and Arima teach the information processing apparatus according to claim 1. Raja specifically teaches wherein the processor is further configured to (Raja, [00033] line 5 programmable electronic device, such as a computing system):
receive selection of a software resource to be introduced (Raja, [00042] lines 1-5 The user interface 202 may prompt the user for information regarding…the set of operating systems choices to include in the user installation system phase; [00044] lines 7-8 The user then selects a set of hardware- compatible operating systems),
wherein the processor specifies the trial software resource that can be provided as the environment, based on a dependency relationship between the selected software resource which is selected in a selection result and the introduced software resource and the introduced hardware resource in the use environment of the user (Raja, [00034] lines 3-a selection of operating systems, software drivers and software applications that are both compatible with the hardware and selected according to the user; [00010] lines 2-3 -- user customizable software deployment that is aware of the hardware and software dependencies; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license; [00034] lines 1-4 The analysis and imaging apparatus 102 analyses the hardware capabilities of the given computing system and images the storage device of the computing system with a selection of operating systems, software drivers and software applications that are both compatible with the hardware; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration).
	Additionally, Arima teaches a trial environment ([0007] lines 8-10 an environment control program data transmission unit that transmits environment control program data for controlling the operating environment of the user terminal according to the type of trial program to be transmitted to the user terminal; [0012] lines 1-12 To execute the program, set the operating environment (environment settings) such as various initializations, the relationship between the data file and the program file, and the functions and versions of the operating system on which the program depends, and copy the necessary files).

As per claim 7, Raja and Arima teach the information processing apparatus according to claim 6. Raja specifically teaches wherein the processor excludes a software resource that cannot be introduced together with the introduced software resource and the introduced hardware resource in the use environment of the user, among selected software resources selected by the user, from trial software resources that can be provided as the environment, based on an exclusive dependency relationship between resources (Raja, [00033] line 5 programmable electronic device, such as a computing system; [00044] lines 4-8 The set of candidate selections that are available, based on the availability of licenses and installers, is then filtered according to hardware-compatibility 306, resulting in a set, of the same size or smaller, of hardware-compatible selections. The user then selects a set of hardware compatible operating systems 308 to make available to the user; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration). 
Additionally, Arima teaches software resource that can be provided as the trial environment ([0007] lines 8-10 an environment control program data transmission unit that transmits environment control program data for controlling the operating environment of the user terminal according to the type of trial program to be transmitted to the user terminal; 

As per claim 8, Raja teaches an information processing apparatus (Fig. 1, 100) comprising:
a processor, configured to ([0001] lines 1-2 The present invention relates in general to tools and methods for installation and configuration of computer systems; [00033] line 5 programmable electronic device, such as a computing system; A processor is taught because a computer has a processor.): 
acquire information on a use history of trial software resources provided as resources constituting an environment ([0041] lines 16-18 The license database may encoder metadata (as information) on each license (as software resource), such as license term, whether the license is a trial license, transferability, among other attributes; Fig. 6, 604, 610;  P. 36, claim 17, for querying personal information from the user; and a user profile database, for storing personal information acquired by the user information acquirer, whereby the personal information acquired is used by the user interface to filter and prioritize the presentation of software applications to install onto the storage device; [00052] lines 15-16 The user profile database may also store the set of software application installed (as use history of trial software resource) and configured on the current machine; [00053] lines 2-4 The user profile information can be used to customize and recommend the application software selections that are presented to the user via the user interface 602);  
specify a plurality of candidates for trial software resources to be provided to a user, based on acquired information on the use history, information on a dependency relationship between resources including software resources and hardware resources, and information on introduced software resources and introduced hardware resources that have already been introduced in a use environment of the user (Fig. 1, 102, 104, 106; [00010] lines 2-3-- user customizable software deployment that is aware of the hardware and software dependencies; [00018] lines 1-4 Additionally, the application management agent provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies…Thus, the user is able to choose software applications from a prequalified list that have value to the user; [00034] lines 1-4 The analysis and imaging apparatus 102 analyses the hardware capabilities of the given computing system and images the storage device of the computing system with a selection of operating systems, software drivers and software applications that are both compatible with the hardware; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license; [00054] present offers for other services (as candidates) besides the installation of applications as well as for hardware, based on the software and hardware configuration stored in the user information profile. For ; 
present the plurality of candidates for trial software resources ([00035] lines 3-4 The user installation system 104 presents an interface that allows the user to choose the target operating system, version, and language to install).

	Raja fails to teach the environment is a trial environment; and constructing the trial environment based on the plurality of candidates for the user to download.

	However, Arima teaches a trial environment; and constructing the trial environment based on the plurality of candidates for the user to download ([0008] lines 17-18 the environment control program is downloaded separately from the trial program; [0011]-[0012] The trial program data transmission unit 26 transmits each trial program data of each software to the user terminal 10 in response to a request from the user terminal 10. This may be compressed program data, or may be program data with an installer attached. Generally, software called by one name is a collection of a plurality of programs. That is, software is a set of a plurality of trial programs. In the present embodiment, the installation program and the like are also included in this trial program. To execute the program, set the operating environment (environment settings) such as various initializations, the relationship between the data file and the program file, and the functions and versions of the operating system on which the program depends, and copy the necessary files. And update etc. In the present embodiment, the environment control program data transmission unit 27 transmits environment control program data for controlling the operating environment of the user terminal 10 to the user terminal according to the type of the trial program to be transmitted. The user can set the operating environment of the downloaded trial program by executing the environment control program data. This environment control program data may be a part of the installation program; [0034] lines 4-12 This program has a software list menu generation command (corresponding to step A2) that provides a list of software that can be tried to the user terminal as a command to operate the provider server, and the trial software in this software list menu. Execution of the trial program data transmission command (corresponding to a part of step A4) to transmit the trial program data of the trial software to the user terminal when selected by the user of the user terminal, and the execution of the trial program data to be transmitted. It includes an environment control program data transmission step (corresponding to a part of step A4) for transmitting environment control program data for setting the environment to the user terminal; [0039] lines 8-13 transmits the environment control program data to the user terminal according to the type of the trial program to be transmitted, the user executes the environment control program data to download the trial program. After that, the trial program can be actually used, and at this time, the trial period of the trial program and the operating environment can be set by the environment control program).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raja with the teachings of Arima because Arima’s teaching of constructing a trial environment based on the trial programs allows for the proper operating system and configurations of the environment to be set according to the trial programs so that a user can try software programs on the user’s own computer (see Arima, [0006] lines 1-3 PROBLEM TO BE SOLVED: To provide a software trial providing device which can improve the inconvenience of such a conventional example and can easily try the 

As per claim 11, Raja teaches the invention substantially as claimed including an information processing apparatus (Fig. 1, 100) comprising:
a specifying means for specifying a trial software resource that can be provided to a user as an environment, based on information on a dependency relationship between resources including software resources and hardware resources and information on an introduced software resource and an introduced hardware resource that have already been introduced in a use environment of the user (Fig. 1, 102, 104, 106; [00010] lines 2-3 -- user customizable software deployment that is aware of the hardware and software dependencies; [00018] lines 1-4 Additionally, the application management agent provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies…Thus, the user is able to choose software applications from a prequalified list that have value to the user; [00034] lines 1-4 The analysis and imaging apparatus 102 analyses the hardware capabilities of the given computing system and images the storage device of the computing system with a selection of operating systems, software drivers and software applications that are both compatible with the hardware; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license);
a presenting means for presenting the trial software resource specified by the specifying means ([00035] lines 3-4 The user installation system 104 presents an interface that allows the user to choose the target operating system, version, and language to install; [00042] lines 1-5 The user interface 202 may prompt the user for information regarding…the set of operating systems choices to include in the user installation system phase).

Raja fails to teach the environment is a trial environment; a trial environment constructing means for constructing the trial environment based on the specified trial software resource for the user to download.

However, Arima teaches a trial environment; a trial environment constructing means for constructing the trial environment based on the specified trial software resource for the user to download ([0008] lines 17-18 the environment control program is downloaded separately from the trial program; [0011]-[0012] The trial program data transmission unit 26 transmits each trial program data of each software to the user terminal 10 in response to a request from the user terminal 10. This may be compressed program data, or may be program data with an installer attached…In the present embodiment, the installation program and the like are also included in this trial program. To execute the program, set the operating environment environment control program data for controlling the operating environment of the user terminal 10 to the user terminal according to the type of the trial program to be transmitted. The user can set the operating environment of the downloaded trial program by executing the environment control program data. This environment control program data may be a part of the installation program; [0031] line 4 selected trial software; [0039] lines 8-13 transmits the environment control program data to the user terminal according to the type of the trial program to be transmitted, the user executes the environment control program data to download the trial program. After that, the trial program can be actually used, and at this time, the trial period of the trial program and the operating environment can be set by the environment control program). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raja with the teachings of Arima because Arima’s teaching of constructing a trial environment based on the trial program allows for the proper operating system and configurations of the environment to be set according to the trial program so that a user can try a software program on the user’s own computer (see Arima, [0006] lines 1-3 PROBLEM TO BE SOLVED: To provide a software trial providing device which can improve the inconvenience of such a conventional example and can easily try the latest software program on his / her own computer before purchasing; [0012] lines 1-12 To execute the program, set the operating environment (environment settings) such as various 

As per claim 12, Raja and Arima teach the information processing apparatus according to Claim 1. Raja specifically teaches wherein the introduced software resource and the introduced hardware resource are resources that have already been introduced and a client terminal of the user, and wherein the trial software resource is provided to the client terminal based on the introduced software resource and the introduced hardware ([00041] lines 2-3 The hardware analyzer 206 queries the hardware devices available to the computing system and enumerates the specifications of the hardware devices; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration; [00042] lines 1-4 The user interface 202 (as client terminal) may prompt the user for information regarding how the storage device should be configured, which may include such information as, but not limited to, the partition layout of the disk; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license).
Additionally, Arima teaches the introduced software resource and the introduced hardware resource are resources that have already been introduced to a client terminal of the user ([0007] lines 9-10 operating environment of the user terminal; [0021] line 1 The user terminal 10 is an information processing device such as a personal computer; A personal computer is a client terminal with software and hardware resources.)

As per claim 13, Raja and Arima teach the information processing apparatus according to Claim 1. Raja specifically teaches wherein the introduced software resource and the introduced hardware resource are resources that have already been introduced to an information apparatus connected to a client terminal of the user, and wherein the trial software resource is provided to the information apparatus based on the introduced software resource and the introduced hardware (Fig. 1; 100, Fig. 2, 202; [00033] lines 1-3 an apparatus for user customizable software deployment 100 comprising an analysis and imaging apparatus 102; [00033] lines 4-6 The analysis and imaging apparatus 102 is provided a programmable electronic device, such as a computing system, said programmable electronic device containing a storage device; [00034] lines 1-2 The analysis and imaging apparatus 102 analyses the hardware capabilities of the given computing system; [00038] line 3 The analysis and imaging apparatus 200 comprises a user interface; [00039] lines 6-7 the analysis and imaging apparatus software operating environment can be loaded into main memory; [00041] lines 2-3 The hardware analyzer 206 queries the hardware devices available to the computing system and enumerates the specifications of the hardware devices; [00042] lines 1-4 The user interface 202 (as client terminal) may prompt the user for information regarding how the storage device should be configured, which may include such information as, but not limited to, the partition layout of the disk; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration; An information processing apparatus is connected to a client terminal of the user because an apparatus for user customizable software deployment (information processing apparatus) comprises the user interface (client terminal of the user) so that means they are connected. ).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raja and Arima, as applied to claim 8, and further in view of Gordon et al. (US Pub. 2014/0250255 Al herein Gordon).
Gordon was cited in a previous office action. 

As per claim 9, Raja and Arima teach the information processing apparatus according to claim 8. Raja specifically teaches wherein the processor specifies the plurality of candidates including at least any one of a first candidate configured with the trial software resources actually used, a second candidate configured with the trial software resources, or a third candidate configured with all the trial software resources constituting the environment, based on the information on an acquired use history (Raja, [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license; [00052] lines 15-16 The user profile database may also store the set of software application installed (as use history/actually used trial software resource) and and 
wherein the processor presents the plurality of candidates (Raja, [00035] lines 3-4 The user installation system 104 presents an interface that allows the user to choose the target operating system, version, and language to install; [00042] lines 1-5 The user interface 202 may prompt the user for information regarding…the set of operating systems choices to include in the user installation system phase).
	Additionally, Arima teaches trial environment ([0039] lines 8-13 transmits the environment control program data to the user terminal according to the type of the trial program to be transmitted, the user executes the environment control program data to download the trial program. After that, the trial program can be actually used, and at this time, the trial period of the trial program and the operating environment can be set by the environment control program).

Raja and Arima fail to specifically teach that a second candidate configured with the trial software resources of which use authority is authenticated and which are in a usable state.

However, Gordon teaches a second candidate configured with the trial software resources of which use authority is authenticated and which are in a usable state ([0033] lines 1-6 table 110 may be accessed via a driver execution environment 160 that determines whether a license for a licensable operating system 180 has been or can be activated and, in tum, operating system environment on the hardware).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raja and Arima with the teachings of Gordon because Gordon’s teaching of a table with activated operating system environment licenses provides Raja and Arima’s system with the advantage of identifying candidate environments that are ready to be utilized rather than environments that may not be utilized since their licenses have not been activated (see Gordon, [0002] lines 7-8 "activate" the operating system before it can be used).
	
As per claim 10, Raja, Arima, and Gordon teach the information processing apparatus according to claim 9, wherein the processor is further configured to. Raja teaches receive an introduction instruction of software resources constituting one candidate selected from the plurality of candidates (Raja, [00050] line 3 interface for prompting the end user to select a choice of target operating system); and
provide the software resources constituting the selected candidate according to the received instruction (Raja, [00050] lines 3-8 interface for prompting the end user to select a choice of target operating system…the target OS is then installed 518 onto the target partition).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng Ai An can be reached at (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                    
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195